         Case 4:20-cv-03454-HSG Document 34 Filed 06/23/20 Page 1 of 4




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 Northern District of California

U.S. District Court case number: 4:20-cv-03454-HSG

Date case was first filed in U.S. District Court: 05/21/2020

Date of judgment or order you are appealing:                       06/17/2020
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Plaintiffs:
  Robin Hall
  Steven Summers


Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
3701 Wilshire Blvd.

Suite 208

City: Los Angeles                             State: CA               Zip Code: 90010

Prisoner Inmate or A Number (if applicable):

Signature       Alexander Prieto                                        Date Jun 23, 2020
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 4:20-cv-03454-HSG Document 34 Filed 06/23/20 Page 2 of 4




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Plaintiffs:
Robin Hall
Steven Summers
Name(s) of counsel (if any):
Alexander Prieto
Richard Rothschild
Antionette Dozier
Address: 3701 Wilshire Blvd, Los Angeles, CA 90010
Telephone number(s): 213-235-2614; 213- 487-7211
Email(s): aprieto@wclp.org; rrothschild@wclp.org;adozier@wclp.org
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Defendants:
United States Department of Agriculture
George Ervin "Sonny" Perdue III
Name(s) of counsel (if any):
Joseph H. Hunt
Eric Womack
Rachael L. Westmoreland
Address: 1100 L St., NW, Washington, DC 20005
Telephone number(s): 202-514-1280
Email(s): Rachael.Westmoreland@usdoj.gov


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
         Case 4:20-cv-03454-HSG Document 34 Filed 06/23/20 Page 3 of 4




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Plaintiffs: Robin Hall
Steven Summers
Name(s) of counsel (if any):
Lindsay Nako
Jocelyn D. Larkin
Address: 2080 Addison Street, Suite 5
Telephone number(s): 510-845-3473
Email(s): lnako@impactfund.org; jlarkin@impactfund.org;
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
         Case 4:20-cv-03454-HSG Document 34 Filed 06/23/20 Page 4 of 4




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Plaintiffs: Robin Hall
Steven Summers
Name(s) of counsel (if any):
David S. Nahmias


Address: 2080 Addison Street, Suite 5
Telephone number(s): 510-845-3473
Email(s): dnahmias@impactfund.org
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
